     Case 2:20-cv-01118-KJM-KJN Document 11 Filed 03/25/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       ARVELLO L. TUFONO,                                No. 2:20-cv-1118 KJM KJN P
12                         Plaintiff,
13             v.                                          ORDER
14       J. THURMON, et al.,
15                         Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On June 11, 2020, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. Plaintiff has not filed objections to the

23   findings and recommendations and the time for filing objections has expired.1

24            The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27
     1
       Plaintiff filed a statement on July 29, 2020, but it is unrelated to the findings and
28   recommendations.
                                                        1
     Case 2:20-cv-01118-KJM-KJN Document 11 Filed 03/25/21 Page 2 of 2


 1   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court
 2   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 3   supported by the record and by the proper analysis.
 4          In Mr. Tufono’s original complaint, he states he did not exhaust his administrative
 5   remedies because he is in need of “immediate relief.” Compl. at 3, ECF No. 1. There are no
 6   “special” exceptions to the PLRA requirement for administrative exhaustion. Ross v. Blake, 136
 7   S. Ct. 1850, 1853 (2016). “When it is clear from the face of the complaint and any attached
 8   exhibits that a plaintiff did not exhaust his available administrative remedies before commencing
 9   an action, the action may be dismissed on screening for failure to state a claim.” Medina v.
10   Sacramento Cty. Sheriff’s Dep’t, No. 2:16-CV-0765 AC P, 2016 WL 6038181, at *3 (E.D. Cal.
11   Oct. 14, 2016). Because Mr. Tufono’s complaint clearly reflects he did not exhaust his
12   administrative remedies, the complaint must be dismissed.
13          Accordingly, IT IS HEREBY ORDERED that:
14          1. The findings and recommendations filed June 11, 2020, are adopted in full;
15          2. This action is dismissed without prejudice; and
16          3. The Clerk of Court is directed to close this case.
17   DATED: March 24, 2021.
18

19

20

21

22

23

24

25

26

27

28
                                                       2
